Exhibit 10.4
Albemarle Corporation
4250 Congress Street, Suite 900
Charlotte, NC 28209




April 20, 2020




J. Kent Masters, Jr.










Dear Kent:
The Board of Directors (the “Board”) of Albemarle Corporation (the
“Corporation”) recognizes that the possibility of a Change in Control of the
Corporation exists, and the uncertainty and questions which it may raise among
management may result in the departure or distraction of management personnel to
the detriment of the Corporation.
The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from a possible Change
in Control of the Corporation.
In order to induce you to remain in the employ of the Corporation and in
consideration of your continued service to the Corporation, the Corporation
agrees that you shall receive certain benefits in the event of a Change in
Control and certain severance benefits in the event your employment with the
Corporation is terminated subsequent to a Change in Control, as set forth in
this Severance Compensation Agreement (“Agreement”).
1.Definitions.
a.    “Cause” means
(i)
your willful failure to perform your duties (other than any such failure
resulting from incapacity due to physical or mental illness);

(ii)
your willful failure to comply with any valid and legal directive of the Board,
engagement in dishonesty, illegal conduct or other misconduct, which is, in each
case, injurious to the Corporation or any of its affiliates;

(iii)
your embezzlement, misappropriation or fraud, whether or not related to your
employment with the Corporation;

(iv)
your conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude;

(v)
your intentional violation of the Corporation's Code of Conduct or a material
policy of the Corporation; or






--------------------------------------------------------------------------------





(vi)
your breach of any obligation under this Agreement or any other written
agreement between you and the Corporation.

b.    “Change in Control” means the occurrence of any of the following events:
(i)
any Person, or “group” as defined in section 13(d)(3) of the Securities Exchange
Act of 1934, becomes, directly or indirectly, the Beneficial Owner of 20% or
more of the combined voting power of the then outstanding securities of the
Corporation that are entitled to vote generally for the election of the
Corporation’s directors (the “Voting Securities”) (other than as a result of an
issuance of securities by the Corporation approved by Continuing Directors, or
open market purchases approved by Continuing Directors at the time the purchases
are made). However, if any such Person or “group” becomes the Beneficial Owner
of 20% or more, and less than 30%, of the Voting Securities, the Continuing
Directors may determine, by a vote of at least two-thirds of the Continuing
Directors, that the same does not constitute a Change in Control;

(ii)
as the direct or indirect result of, or in connection with, a reorganization,
merger, share exchange or consolidation (a “Business Combination”), a contested
election of directors, or any combination of these transactions, Continuing
Directors cease to constitute a majority of the Corporation’s board of
directors, or any successor’s board of directors, within two years of the last
of such transactions;

(iii)
the shareholders of the Corporation approve a Business Combination, unless
immediately following such Business Combination, (1) all or substantially all of
the Persons who were the Beneficial Owners of the Voting Securities outstanding
immediately prior to such Business Combination Beneficially Own more than 60% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Corporation resulting from
such Business Combination (including, without limitation, a company which as a
result of such transaction owns the Corporation through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Voting Securities, (2) no
Person (excluding any employee benefit plan or related trust of the Corporation
or the Corporation resulting from such Business Combination) Beneficially Owns
30% or more of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Corporation resulting from such Business Combination, and (3) at least a
majority of the members of the board of directors of the Corporation resulting
from such Business Combination are Continuing Directors.



2



--------------------------------------------------------------------------------





(iv)
For purposes of Paragraph 1.b. and other provisions of this Agreement, the
following terms shall have the meanings set forth below:

(A)
“Affiliate and Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended and as in effect on the date of this Agreement
(the “Exchange Act”).

(B)
“Beneficial Owner” means that a Person shall be deemed the “Beneficial Owner”
and shall be deemed to “beneficially own,” any securities:

(i)
that such Person or any of such Person’s Affiliates or Associates owns, directly
or indirectly;

(ii)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that, a Person shall not be deemed to be the “Beneficial
Owner” of, or to “beneficially own,” securities tendered pursuant to a tender or
exchange offer made by such Person or any such Person’s Affiliates or Associates
until such tendered securities are accepted for purchase or exchange;

(iii)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote, including pursuant to any agreement,
arrangement or understanding, whether or not in writing; provided, however, that
a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” any security under this subparagraph as a result of an agreement,
arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not



3



--------------------------------------------------------------------------------





also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report); or
(iv)
that are beneficially owned, directly or indirectly, by any other Person (or any
Affiliate or Associates thereof) with which such Person (or any of such Person’s
Affiliates or Associates) has any agreement, arrangement or understanding
(whether or not in writing), for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in ‘the proviso to
subparagraph (iii) of this definition) or disposing of any voting securities of
the Corporation provided, however, that notwithstanding any provision of this
definition, any Person engaged in business as an underwriter of securities who
acquires any securities of the Corporation through such Person’s participation
in good faith in a firm commitment underwriting registered under the Securities
Act of 1933, shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” such securities until the expiration of forty days after the date of
acquisition; and provided, further, that in no case shall an officer or director
of the Corporation be deemed (1) the beneficial owner of any securities
beneficially owned by another officer or director of the Corporation solely by
reason of actions undertaken by such persons in their capacity as officers or
directors of the Corporation; or (2) the beneficial owner of securities held of
record by the trustee of any employee benefit plan of the Corporation or any
Subsidiary of the Corporation for the benefit of any employee of the Corporation
or any Subsidiary of the Corporation, other than the officer or director, by
reason of any influences that such officer or director may have over the voting
of the securities held in the trust.

(C)
“Continuing Directors” means any member of the Corporation’s Board, while a
member of that Board, and (i) who was a member of the Corporation’s Board prior
to April 20, 2020, or (ii) whose subsequent nomination for election or election
to the Corporation’s Board was recommended or approved by a majority of the
Continuing Directors.



4



--------------------------------------------------------------------------------





(D)
“Person” means any individual, firm, company, partnership or other entity.

(E)
“Subsidiary” means, with references to any Person, any company or other entity
of which an amount of voting securities sufficient to elect a majority of the
directors or Persons having similar authority of such company or other entity is
beneficially owned, directly or indirectly, by such Person, or otherwise
controlled by such Person.

c.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
d.    “Date of Termination” shall mean:
(i)
in case your employment is terminated for Total Disability, thirty (30) days
after Notice of Termination is given (provided that you shall not have returned
to the full-time performance of your duties during such thirty (30) day period),
and

(ii)
in all other cases, the date specified in the Notice of Termination (which shall
not be less than thirty (30) nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).

e.    “Good Reason for Resignation” shall mean, without your express written
consent, any of the following:
(i)
a change in your position with the Corporation which in your reasonable judgment
does not represent a promotion from your status or position immediately prior to
the Change in Control or the assignment to you of any duties or responsibilities
or diminution of duties or responsibilities which in your reasonable judgment
are inconsistent with your position with the Corporation in effect immediately
prior to the Change in Control, it being understood that any of the foregoing in
connection with termination of your employment for Cause or Total Disability
shall not constitute Good Reason for Resignation;

(ii)
a reduction by the Corporation in the annual rate of your base salary as in
effect immediately prior to the date of a Change in Control;

(iii)
the Corporation’s requiring your office nearest to your principal residence in
Charlotte to be located at a different place which is more than thirty-five (35)
miles from where such office is located immediately prior to a Change in
Control;

(iv)
the failure by the Corporation to continue in effect compensation or benefit
plans in which you participate, which in the aggregate provide



5



--------------------------------------------------------------------------------





you compensation and benefits substantially equivalent to those prior to a
Change in Control;
(v)
the failure of the Corporation to obtain a satisfactory agreement from any
Successor (as defined in Paragraph 5a hereof) to assume and agree to perform
this Agreement, as contemplated in Paragraph 5a hereof;

(vi)
any purported termination of your employment which is not effected pursuant to a
Notice of Termination satisfying the requirements hereof; for purposes of this
Agreement, no such purported termination shall be effective for any purpose
except to constitute a Good Reason for Resignation.

Any of the foregoing events shall constitute Good Reason for Resignation only
if, and to the extent, there exists “good reason” as such term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations issued thereunder (“Section 409A”).
f.    “Incentive Compensation Award” shall mean payment or payments under
Incentive Compensation Plans.
g.    “Incentive Compensation Plans” shall mean any variable compensation or
other incentive compensation plans maintained by the Corporation, in which
awards are paid in cash, stock or other property including, but not limited to:
(i) the Albemarle Corporation 2017 Incentive Plan, as amended; (ii) any variable
compensation plan; or (iii) any successor plan thereto.
h.    “Normal Retirement Date” shall mean the first day of the calendar month
next following the date on which a Participant attains the age of 65.
i.    “Notice of Termination” shall mean a written notice as provided in
Paragraph 14 hereof.
j.    “Total Disability” shall mean total physical or mental disability
rendering you unable to perform the duties of your employment for a continuous
period of six (6) months. Any question as to the existence of your Total
Disability upon which you and the Corporation cannot agree shall be determined
by a qualified physician not employed by the Corporation and selected by you
(or, if you are unable to make such selection, it shall be made by any adult
member of your immediate family), and approved by the Corporation. The
determination of such physician made in writing to the Corporation and to you
shall be final and conclusive for all purposes of this Agreement.
2.    Compensation Upon Termination. Following a Change in Control, you shall be
entitled to the following benefits:
a.    Termination Benefits. If your employment by the Corporation shall be
terminated subsequent to the Change in Control and during the term of this
Agreement, and under circumstances that would qualify as a “separation from
service” under Section 409A, (a) by reason


6



--------------------------------------------------------------------------------





of your death after you have received a Notice of Termination, (b) by the
Corporation other than (1) for Cause or (2) upon the expiration of the Term of
Employment as defined in your employment agreement with the Corporation (the
“Employment Agreement”), or (c) by you for Good Reason for Resignation, then you
shall be entitled to the benefits provided below, without regard to any contrary
provision of any plan:
(i)
Accrued Salary. The Corporation shall pay you, not later than the fifth (5th)
day following the Date of Termination, your full base salary and vacation pay
accrued through the Date of Termination at the rate in effect at the time the
Notice of Termination is given (or at the rate in effect immediately prior to a
Change in Control, if such amounts were higher).

(ii)
Accrued Annual Incentive Compensation. The Corporation shall pay you, not later
than five (5) days following your Date of Termination, the amount of your
accrued annual Incentive Compensation which consists of the annual cash bonus.
If the Date of Termination is after the end of a Variable Compensation Year, but
before such Incentive Compensation for said Variable Compensation Year has been
paid, the Corporation shall pay you Incentive Compensation for that Variable
Compensation Year based upon the calculated company score and your individual
performance modifier. If an individual performance modifier has not been
determined as of the Date of Termination, it will be set at one hundred percent
(100%).

In addition, if the Date of Termination is other than the first day of a
Variable Compensation Year, the Corporation shall pay you annual Incentive
Compensation for the Variable Compensation Year in which the Date of Termination
occurs, equal to the target variable compensation for the year in which the
Change in Control occurs, multiplied by a fraction, the numerator of which is
the total number of days which have elapsed in the current Variable Compensation
Year to the Date of Termination, and the denominator of which is three hundred
sixty-five (365).
If there is more than one annual Incentive Compensation Program, your accrued
annual Incentive Compensation shall be calculated separately for each Program.
For the purpose of this Paragraph 2.a.(ii), “Incentive Compensation Program”
means any of the Incentive Compensation Plans defined in Paragraph 1.g. and any
other plan or program for the payment of annual incentive compensation, variable
compensation, bonus, benefits or awards for which you were, or your position
was, eligible to participate other than long term incentive equity awards that
are addressed under Paragraph 3 of this Agreement; “Incentive Compensation”
means any compensation, variable compensation, bonus, benefit or award paid or
payable under an annual Incentive Compensation Program; and “Variable
Compensation Year” means a calendar or fiscal plan year of an Incentive
Compensation Program.


7



--------------------------------------------------------------------------------





(iii)
Insurance Coverage. If you timely elect COBRA coverage for yourself or your
eligible dependents under the Corporation’s group medical, dental or vision
plans, the Corporation shall pay 100% of the premiums for such coverage at no
cost to you for eighteen (18) months following your loss of medical, dental, and
vision coverage, as applicable.

(iv)
Retirement Benefits. The Supplemental Pension Benefit Credits made on your
behalf under the Albemarle Corporation Executive Deferred Compensation Plan
(“EDCP”) as well as all earnings accrued on such amounts, shall be immediately
vested and non-forfeitable and shall be paid in accordance with the terms of the
EDCP.

(v)
Outplacement Counseling. The Corporation shall make available to you, at the
Corporation’s expense, outplacement counseling. You may select the organization
that will provide the outplacement counseling, however, the Corporation’s
obligation to provide you benefits under this subparagraph (v) shall be limited
to $25,000. This counseling must be used, if at all, no later than the end of
the second calendar year after the year of your Date of Termination.

(vi)
Financial Counseling. Following your Date of Termination, the Corporation shall
make available to you, two years (plus the remaining unexpired portion of the
year in which your Date of Termination falls) of financial counseling services
which may include tax counseling services. You may select the organization that
will provide you with the financial and tax counseling services, however, the
Corporation’s obligation to provide you benefits under this subparagraph (vi)
shall be limited to $25,000. To be eligible for reimbursement, the financial
counseling must begin in the calendar year of your Date of Termination, unless
such Date of Termination is less than 60 days before the end of such calendar
year, in which case the financial counseling must begin no later than during the
following calendar year.

(vii)
Severance Payment. The Corporation shall pay as severance pay to you, not later
than the fifth (5th) day following the Date of Termination, a lump sum severance
payment (the “Severance Payment”) equal to two (2) times the following:

(a)
the greater of your annual base compensation which was payable to you by the
Corporation immediately prior to the Date of Termination and your annual base
compensation which was payable to you by the Corporation immediately prior to a
Change in Control, whether or not such annual base compensation was includible
in your gross income for federal income tax purposes; plus

(b)
the greater of your target annual variable compensation that was in place
immediately prior to a Change in Control, or your target annual



8



--------------------------------------------------------------------------------





variable compensation that was in place immediately prior to the Date of
Termination (whether or not such award was includible in your gross income for
federal income tax purposes).
The Severance Payment shall be reduced by the amount paid to you under Paragraph
7.e below.
(viii)
Reduction of Payments.

If the payments or benefits to which you will be entitled under this Agreement
(referred to in this Paragraph as the “Payments”) would cause you to be liable
for the federal excise tax levied on certain “excess parachute payments” under
Code Section 4999 (“Excise Tax”), then the Payments shall be reduced (or repaid
to the Corporation, if previously paid or provided) as provided below. In no
event shall you be entitled to receive any kind of gross-up payment or Excise
Tax reimbursement from the Corporation. For purposes of this Paragraph (viii),
the terms “excess parachute payment” and “parachute payment” will have the
meanings assigned to them by Section 280G of the Code.
If your Payments exceed 2.99 times your “Base Amount” ( as defined in Code
Section 280G), a “reduced payment amount" shall be calculated by reducing the
Payments to the minimum extent necessary so that no portion of any Payment, as
so reduced or repaid, constitutes an “excess parachute payment.” If it is
determined that any Excise Tax is payable by you, you shall receive either (i)
all Payments otherwise due to you or (ii) the reduced payment amount described
in the preceding sentence, whichever will provide you with the greater after-tax
economic benefit taking into account for these purposes any applicable Excise
Tax.
Whether Payments to you are to be reduced, pursuant to this Paragraph, and the
extent to which they are to be so reduced, will be determined by the Corporation
in good faith and the Corporation will notify you in writing of its
determination. Any such notice shall describe in reasonable detail the basis of
the Corporation’s determination. If you accept the Corporation’s determination,
you shall so advise the Corporation of your determination within thirty (30)
days of receipt of notice from the Corporation. If you object to such
determination within thirty (30) days of receipt of notice from the Corporation,
the Corporation will retain, at its expense, a nationally recognized public
accounting firm, employment consulting firm or law firm selected by the
Corporation and reasonably acceptable to you to review the matter. Such firm
shall meet with you and your representatives and the Corporation and its
representatives and thereafter render its written opinion as to the extent, if
any, that in such firm’s reasonable judgment the payments and benefits otherwise
due to you hereunder must be reduced hereunder. The decision of such firm


9



--------------------------------------------------------------------------------





concerning the extent of any required reduction in such payments and benefits
shall be final and binding on both you and the Corporation.
(ix)
No Duty to Mitigate. You shall not be required to mitigate the amount of any
payment provided for in this Paragraph 2 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit hereunder be reduced
by any compensation earned by you as the result of employment by another
employer or by retirement benefits after the Date of Termination.

(x)
Six Month Delay. If, as of the Date of Termination, you are considered a
Specified Employee (as such term is defined in Section 409A), any payments or
benefits due upon, or within the six month period following and due to,  a
termination of your employment that constitutes a “deferral of compensation”
within the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Reg. Section 1.409A-1, shall be paid or provided to you
in a lump sum on the earlier of (i) the first day of the month following the six
month anniversary of your separation from service (as such term is defined in
Section 409A) for any reason other than death, and (ii) the date of your death,
and any remaining payments and benefits shall be paid or provided in accordance
with the normal payment dates specified for such payment or benefit.

(xi)
Relocation. The Corporation shall reimburse you for your expenses incurred in
connection with relocating your residence back to Virginia after your
termination of employment, provided such relocation occurs by the end of the
second year after the year that contains your Date of Termination. Expenses
covered under this paragraph shall not include any expenses incurred in
connection with the sale of your residence purchased in Charlotte, North
Carolina other than any real estate commission owed in connection with selling
the Charlotte residence. For purposes of clarification only, the Corporation
shall have no obligation to purchase your residence in Charlotte. Except as
otherwise provided in this subparagraph (xi), the benefits provided for
hereunder shall be in accordance with the Corporation’s U.S. Domestic Relocation
Policy. The benefits described in this subparagraph (xi) must be used, if at
all, no later than the end of the second year after the year that contains your
Date of Termination, and the reimbursement of expenses must be paid to you no
later than the end of the third year after the year that contains the Date of
Termination.

b.    Payments While Disabled. During any period prior to the Date of
Termination and during the term of this Agreement that you are unable to perform
your full‑time duties with the Corporation, whether as a result of your Total
Disability or as a result of a physical or mental disability that is not total
or is not permanent and therefore is not a Total Disability, you shall continue
to receive your base salary at the rate in effect at the commencement of any
such period, together with all other compensation and benefits that are payable
or provided under the Corporation’s benefit plans, including its disability
plans. After the Date of Termination, your benefits shall be


10



--------------------------------------------------------------------------------





determined in accordance with the Corporation’s benefits, insurance and other
applicable programs. The compensation and benefits, other than salary, payable
or provided pursuant to this Paragraph 2.b shall be the greater of (x) the
amounts computed under the disability benefit plans, insurance and other
applicable programs in effect immediately prior to a Change in Control and (y)
the amounts computed under the disability benefit plans, insurance and other
applicable programs in effect at the time the compensation and benefits are
paid.
c.    Payments if Termination by the Corporation for Cause, or by You Other Than
With Good Reason for Resignation. If your employment is terminated by the
Corporation for Cause or by you other than with Good Reason for Resignation, the
Corporation shall pay you your accrued but unpaid base salary and vacation pay
through the Date of Termination, at the rate in effect at the time Notice of
Termination is given. You shall receive any payment due under this Paragraph 2.c
on the Corporation’s first regular payroll date following the Date of
Termination. Thereafter the Corporation shall have no further obligation to you
under this Agreement.
d.    After Death. If your employment shall be terminated by reason of your
death, your benefits shall be determined in accordance with the Corporation’s
benefits and insurance programs then in effect except that if your death occurs
after the execution of a definitive agreement which results in a Change in
Control, then your beneficiary shall be entitled to the benefits under this
Agreement as if the Corporation issued you a Notice of Termination terminating
your employment thirty (30) days after a Change in Control.
e.    Termination by the Corporation without Cause upon Expiration of the Term
of Employment. If, subsequent to a Change in Control and during the term of this
Agreement, your employment is terminated by the Corporation without Cause upon
expiration of the Term of Employment, then you shall be entitled to the benefits
provided below:
(i)
The Corporation shall pay you your full base salary and accrued vacation pay
then in effect through the Date of Termination.

(ii)
If the Date of Termination is after the end of a compensation year under the AIP
(as defined in your Employment Agreement), but before the AIP bonuses for such
AIP year have been paid, the Corporation shall pay you an AIP bonus for such AIP
year based upon the calculated company score and your individual performance
modifier set by the Corporation at the time the Corporation sets the AIP bonus
amounts for such year for all other eligible employees of the Corporation.

(iii)
Your outstanding equity awards under the LTIP (as defined in your Employment
Agreement) shall be treated in accordance with the terms of Section 4(f) of your
Employment Agreement and the applicable Notices of Award for such awards.

(iv)
The Corporation shall reimburse you for your expenses incurred in connection
with relocating your residence back to Virginia after your termination. Expenses
covered under this subparagraph (iv) shall not include



11



--------------------------------------------------------------------------------





any expenses incurred in connection with your sale of a residence purchased in
Charlotte, North Carolina other than any real estate commission owed in
connection with selling the Charlotte residence. For purposes of clarification
only, the Corporation shall have no obligation to purchase your residence in
Charlotte. Except as otherwise provided in this subparagraph (iv), the benefits
provided for hereunder shall be in accordance with the Corporation's U.S.
Domestic Relocation Policy. The benefits described in this subparagraph (iv)
must be used, if at all, no later than the end of the second year after the year
that contains the Date of Termination, and the reimbursement of expenses must be
paid to you no later than the end of the third year after the year that contains
the Date of Termination.
3.    Treatment of Long Term Incentive Plan Awards Upon a Change in Control.
Upon a Change in Control, any outstanding long term awards granted under one or
more of the Incentive Compensation Plans shall be treated in accordance with the
terms of the Notices granting such awards and the vesting provisions with regard
to such awards set forth in your Employment Agreement. In the event a Notice of
Award does not provide for how the award will be treated upon a Change in
Control, the provisions of the applicable Plan shall govern.
4.    Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect through December 31, 2023; provided, however, that
commencing on January 1, 2024 and each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than September 30 of the preceding year, the Corporation or you shall have
given notice that it or you do not wish to extend this Agreement.
Notwithstanding any such notice by the Corporation or you not to extend the
Agreement, if a Change in Control shall have occurred prior to such termination
of this Agreement, the attempted termination of this Agreement shall be deemed
ineffective and this Agreement shall continue in full force and effect. In any
event, the term of this Agreement shall expire on the second (2nd) anniversary
of the date of the Change in Control. In addition, this Agreement shall
terminate if your employment is terminated by you or the Corporation prior to a
Change in Control.
5.    Successors; Binding Agreement.
a.    Successors of the Corporation. The Corporation will require any Successor
to all or substantially all of the business and/or assets of the Corporation to
expressly assume and agree, by an agreement in form and substance satisfactory
to you, to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assent at least five business
days prior to the time a person becomes a Successor (or where the Corporation
does not have at least five business days advance notice that a person may
become a Successor, within three business days after having notice that such
person may become or has become a Successor) shall constitute Good Reason for
Resignation by you and, if a Change in Control has occurred or thereafter
occurs, shall entitle you immediately to the benefits provided in Paragraph 2.a
hereof upon delivery by you of a Notice of Termination which the Corporation, by
executing this Agreement, hereby assents to. For purposes of this Agreement,
“Successor” shall mean any person that purchases all or substantially all of the
assets of the Corporation or the Surviving Corporation (and Parent


12



--------------------------------------------------------------------------------





Corporation, if applicable) or obtains or succeeds to, or has the practical
ability to control (either immediately or with the passage of time), the
Corporation’s business directly, by merger or consolidation, or indirectly, by
purchase of voting securities of the Corporation or by acquisition of rights to
vote voting securities of the Corporation or otherwise, including but not
limited to any person or group that acquires the beneficial ownership or voting
rights described in Paragraph 1.b.(ii).
b.    Your Successor. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. If you
should die following your Date of Termination while any amount would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.
6.    Confidentiality.
a.    This Agreement is intended to supplement, and not to supersede, any rights
the Corporation may have in law or equity with respect to the protection of
trade secrets or confidential or proprietary information.
b.    For purposes of this Agreement, "Confidential Information" means any and
all information regarding the Corporation and any of its subsidiaries, divisions
and affiliates that is not generally known to the public or which the
Corporation deems proprietary or confidential, including any information
received from or concerning, directly or indirectly, the Corporation and its
customers, vendors, suppliers or distributors, regardless of the form in which
such information is maintained, whether in hard-copy or electronic form, and
regardless of whether such information constitutes an original or a copy.
Confidential Information shall include, without limitation: trade secrets,
ideas, inventions, trademarks, business information, know-how, processes,
techniques, improvements, designs, redesigns, creations, discoveries, research,
technical plans, drawings, technical data, technologies or information, formulae
and developments; information concerning customers, suppliers, vendors and
distributors, including any lists thereof; pricing information, strategies,
schemes and lists; market and technical research; financial, purchasing, and
business planning information; methods of distribution or supply chain
information; financial, business and sales projections, forecasts or plans;
information concerning mergers, purchases, sales, acquisitions or other
corporate transactions involving the Corporation or any of its affiliates or
proposed affiliates, and proposed targets for merger, purchase, acquisition or
other corporate transaction; marketing and promotional information, ideas and
strategies; marketing surveys and analyses; budgets; invoices; tax matters or
other taxation-related information; actual and projected revenues, profits or
losses; information relating to the Corporation's personnel or any other
personnel data or information; the content, terms or structure of the
Corporation's contracts and agreements, including contracts and agreements with
customers, suppliers or vendors, including drafts thereof or term sheets;
information relating to the Corporation's products and services; and any and all
other information relating to the Corporation and its products, services,
performance or plans that you acquired as a result of your employment or other
association (as a Board member or otherwise) with the Corporation and that is
not generally known or available to the public; provided, however, Confidential
Information shall not include information relating to the Corporation or its
subsidiaries,


13



--------------------------------------------------------------------------------





affiliates or divisions that (1) became or becomes a matter of public knowledge
through sources independent of you, (2) has been or is disclosed by the
Corporation or its subsidiaries, affiliates or divisions without restriction on
its use, or (3) has been or is required or specifically permitted to be
disclosed by law or governmental order or regulation, provided that the
disclosure does not exceed the extent of disclosure required by such law, order
or regulation. It is understood that notwithstanding anything in this Agreement
or any code of conduct or ethics or other policy of the Corporation to the
contrary, nothing herein or therein shall restrict you from reporting matters to
the Securities and Exchange Commission, or communicating directly with its
staff, about a possible securities law violation.
c.    The provisions of this Paragraph 6 shall not preclude you from disclosing
such information to your professional tax advisor or legal counsel solely to the
extent necessary to the rendering of their professional services to you if such
individuals agree to keep such information confidential.
d.    Notwithstanding any of the foregoing, it is understood that the U.S.
Defend Trade Secrets Act of 2016 ("DTSA") provides that an individual shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (iii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. In addition,
DTSA provides that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.
e.    Upon termination of your employment, or at any time upon request of the
Corporation, you will (i) promptly return to the Corporation all Confidential
Information and Intellectual Property and all copies thereof (including without
limitation books, handbooks, proposals, procedures, protocols, manuals, files,
papers, memoranda, letters, facsimiles, photographs/images, audio
recordings/files, electronically stored information) in any form whatsoever, and
regardless of the format, medium or location in which such information has been
stored, viewed or accessed (including without limitation any Company-maintained
electronic system(s), personal computer or computer system(s), personal email
account(s), and any external disk(s), flash drive(s), cloud storage services, or
any other location, format or medium in which information can be stored,
maintained or accessed), and (ii) delete or destroy all copies of any such
documents and materials not returned to the Corporation that remain in your
possession or control, including those stored on any non-Company devices,
networks, storage locations, and media in your possession or control.
f.    You acknowledge and agree that the injury the Corporation will suffer in
the event of the breach by you of any of the provisions of this Paragraph 6 will
cause the Corporation irreparable injury that cannot be adequately ascertained
or compensated by monetary damages alone. Therefore, you agree that the
Corporation, without limiting any other legal or equitable remedies available to
it, shall be entitled to obtain equitable relief by injunction or otherwise,
without


14



--------------------------------------------------------------------------------





the posting of any bond, from any court of competent jurisdiction, including,
without limitation, injunctive relief to prevent your failure to comply with the
terms and conditions of this Paragraph 6.
7.    Restrictive Covenants; Consideration.
a.    The Corporation and you acknowledge that (i) the Corporation has a special
interest in and derives significant benefit from your unique skills and
experience; (ii) as a result of your service with the Corporation, you will use
and have access to Confidential Information during the course of your
employment; (iii) the Confidential Information has been developed and created by
the Corporation at substantial expense and constitutes valuable proprietary
assets of the Corporation, and the Corporation will suffer substantial damage
and irreparable harm which will be difficult to compute if, during the term of
your employment or thereafter, you should disclose or improperly use such
Confidential Information in violation of the provisions of this Agreement; (iv)
the Corporation will suffer substantial damage and irreparable harm which will
be difficult to compute if you compete with the Corporation in violation of this
Agreement; (v) the Corporation will suffer substantial damage which will be
difficult to compute if you solicit or interfere with the Corporation's
employees, clients, or customers; (vi) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Corporation;
and (vii) the provisions of this Agreement will not preclude you from obtaining
other gainful employment or service.
b.    No Solicitation of Employees. You agree that for a period of two (2) years
following the termination of your employment with the Corporation, at any time
and for any reason, you will not, directly or indirectly, on your own behalf or
on behalf of any other person or entity (regardless of who first initiates the
communication), hire or solicit to hire for employment or consulting or other
provision of services, any person who is actively employed or engaged (or in the
preceding six (6) months was actively employed or engaged) by the Corporation.
This obligation includes, but is not limited to, inducing or attempting to
induce, or influencing or attempting to influence, any person employed or
engaged by the Corporation to terminate his or her relationship with the
Corporation, assisting any other person or entity to identify or evaluate
Company employees for recruitment away from the Corporation, and assisting any
person or entity in hiring an employee away from the Corporation.
c.    No Solicitation of Customers. You agree that for a period of two (2) years
following the termination of your employment with the Corporation at any time
and for any reason, you will not directly or indirectly, on your own behalf or
on behalf of any other person or entity:
(i)
solicit the business of, or provide services or goods similar to, the services
or goods provided by the Corporation to any customer of the Corporation or any
other entity with which the Corporation has an agreement to perform services or
provide goods during the twelve (12) month period prior to your separation from
the Corporation;

(ii)
contact any customer of the Corporation for the purpose of soliciting such
customer to purchase a product or service that is the same as, similar to or in



15



--------------------------------------------------------------------------------





competition with those products and/or services offered, made, or rendered by
the Corporation; or
(iii)
induce or attempt to induce any customer, supplier or vendor of the Corporation
to cease or limit the business it does or may plan to do with the Corporation or
to otherwise interfere in the Corporation's business relationship with such
customer, supplier or vendor.

d.    Non-Competition. For a period of two (2) years following the termination
of your employment with the Corporation at any time and for any reason, you
shall not, on your own behalf or on behalf of others, directly or indirectly,
(whether as an employee, consultant, investor, partner, sole proprietor or
otherwise) be employed by, perform any services for, or hold any ownership
interest in any Competing Business. "Competing Business" means (i) any
individual, corporation, partnership, business or other entity which operates or
attempts to operate a business which provides, designs, develops, markets,
engages, invests in, produces or sells any products, services or businesses
which are the same or similar to those produced, marketed, invested in or sold
by the Corporation and (ii) employment by any customer of the Corporation to
which the Corporation sold or provided goods or services while you were employed
by the Corporation, if the purpose of such employment by such customer is to
provide the same or similar services the Corporation provided to such customer
while you were employed by the Corporation. Notwithstanding the foregoing, your
ownership, for investment purposes, of up to one percent (1%) of the total
outstanding equity securities of a publicly traded company, shall not be
considered a violation of this Paragraph 7.d.
e.    In consideration for your agreement to the provisions of Paragraph 7.d,
the Corporation shall pay you, not later than the fifth (5th) day following the
Determination Date (as defined below) the amount determined to be the value of
your agreement to the provisions of this Paragraph 7 during the Non-Competition
Period (the "Non-Competition Payment"). The value of your Non-Competition
Payment for these purposes shall be determined by an unrelated third party in
the business of valuing non-competition payments (the "Valuation Firm"). All
costs for obtaining and defending the valuation shall be borne by the
Corporation. The date the Valuation Firm finalizes the Non-Competition Payment
amount will be the Determination Date.
The payment made to you pursuant to this Paragraph 7 is intended to constitute
reasonable compensation for purposes of the Code. You shall notify the
Corporation in writing of any written claim, objection, litigation, assessment,
etc. by any federal, state, or local taxing authority regarding the
Non-Competition Payment and its treatment as reasonable compensation under the
Code. The notification shall apprise the Corporation of the nature of such claim
and shall include a copy of any written correspondence from the relevant taxing
authority. Such notification shall be given as soon as practicable but no later
than thirty (30) business days after you actually receive notice in writing of
such claim. The Corporation shall be responsible for hiring qualified legal
counsel and other professionals acceptable to you to defend any challenge and
pursue litigation regarding the Non-Competition Payment's status as reasonable
compensation under the Code until the matter is concluded. Any expenditure by
the Corporation in any year to defend against the claim shall not have any
impact on the expenses the Corporation may incur in defending against the claim
in any subsequent year. The Corporation shall pay any expenses related


16



--------------------------------------------------------------------------------





to defense of the claim no later than the year after the year the expense was
incurred. The Corporation's obligations under this Paragraph 7.e shall exist
until the date of your death. The obligation of the Corporation to defend
against any claim may not be subject to liquidation or exchanged for any other
benefit. The Corporation's obligations under this Paragraph shall be performed
by the Corporation in good faith.
8.    Remedies.
a.    You acknowledge that the restrictions contained in Paragraphs 6 and 7
above are necessary to protect the Corporation's confidential and proprietary
information, trade secrets, intellectual property and other legally protectable
business information; and you further acknowledge and agree that each and every
restriction in Paragraphs 6 and 7 is reasonable in all respects, including
duration, territory and scope of activity.
b.    You agree that the restrictions contained in Paragraphs 6 and 7 above
shall be construed as separate agreements independent of any other provision of
this Agreement or any other agreement between you and the Corporation. To the
extent that any restriction of Paragraphs 6 and 7 is determined by any court of
competent jurisdiction to be unenforceable, you and the Corporation expressly
agree and intend that such restriction be reduced in scope to the extent
permitted by law, and that such remaining restriction be enforced, and that the
other restrictions of this Paragraph 8 remain in full force and effect.
c.    You agree that the existence of any claim or cause of action by you
against the Corporation, under this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Corporation of the covenants and
restrictions in Paragraphs 6 and 7 above.
d.    You acknowledge and agree that the injury the Corporation will suffer in
the event of the breach by you of any of the provisions of Paragraphs 6 and 7
above will cause the Corporation irreparable injury that cannot be adequately
ascertained or compensated by monetary damages alone. Therefore, you agree that
the Corporation, without limiting any other legal or equitable remedies
available to it, shall be entitled to obtain equitable relief by injunction or
otherwise, without the posting of any bond, from any court of competent
jurisdiction, including, without limitation, injunctive relief to prevent your
failure to comply with the terms and conditions of Paragraphs 6 and 7 above. The
periods of time referenced in each of subparagraphs b, c and d of Paragraph 7
shall be tolled on a day-for-day basis for each day during which you violate the
provisions of subparagraphs b, c or d of Paragraph 7 in any respect, so that you
are restricted from engaging in the activities prohibited by subparagraphs b, c
and d of Paragraph 7 for the full time period.
9.    Notice to Corporation to Cure. In the event that you believe that you have
a Good Reason for Resignation, you shall notify the Corporation in writing of
such fact and the reasons therefore no later than 90 days after the relevant
event has occurred. The Corporation may within thirty (30) days after your
notice, elect to take such steps that would be necessary so that you would no
longer have a Good Reason for Resignation. Failure to satisfy the requirements
of this Paragraph 9 will result in there not being any Good Reason for
Resignation for purposes of this Agreement.


17



--------------------------------------------------------------------------------





10.    Relationship to Other Agreements. To the extent that any provision of any
other agreement between the Corporation and you shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in force, the provision of this Agreement
shall control and such provision of such other agreement shall be deemed to have
been superseded, and to be of no force or effect, as if such other agreement had
been formally amended to the extent necessary to accomplish such purpose.
Notwithstanding the foregoing, nothing in this Agreement shall supersede any
provision of the Employment Agreement except as expressly provided in the
Employment Agreement.
11.    Nature of Payments. All payments to you under this Agreement shall be
considered severance payments in consideration of your past service to the
Corporation.
12.    Validity. If any provision or term (or part thereof) of this Agreement
shall be, or be found by any authority or court of competent jurisdiction to be,
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision or term (or part thereof)
in that jurisdiction or the whole of the Agreement in any other jurisdiction,
all of which shall remain in full force and effect.
13.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14.    Notice. Any purported termination of your employment by the Corporation
or by you following a Change in Control shall be communicated to the other party
by a Notice of Termination. A Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated. For the purpose
of this Agreement, notices and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Agreement, provided that all notices to the Corporation shall be
directed to the attention of the Board of the Corporation with a copy to the
Secretary and General Counsel of the Corporation or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.
15.    Fees and Expenses. The Corporation shall pay all legal fees and related
expenses incurred by you: (i) as a result of your termination following a Change
in Control, (ii) in seeking to obtain or enforce any right or benefit provided
by this Agreement (including all fees and expenses, if any, incurred in
contesting or disputing any such termination or incurred by you in seeking
advice in connection therewith), (iii) in making the determinations under
Paragraph 2.a(viii), (iv) in seeking advice to determine whether you have a Good
Reason for Resignation and providing the notice to the Corporation under
Paragraph 9, (v) and contesting any claim by the Corporation under Paragraph 8;
provided that such fees are incurred no later than the end of the second
calendar year after the year of your Date of Termination.


18



--------------------------------------------------------------------------------





16.    Release. In order to receive payment of the amounts under Paragraph
2.a.(i), (ii), (iii), (iv), (v), (vi) and (vii) and Paragraph 2.g(ii) and (iv),
you shall execute and deliver to the Corporation a General Release which shall
be in a form reasonably acceptable to you and the Corporation. Such General
Release must be executed within the ninety (90) day period following your
termination, provided, however, that to the extent any amounts payable under
Paragraph 2.a.(i), (ii), (iii), (iv), (v), (vi) or (vii) or Paragraph 2.g.(ii)
or (iv) constitute deferred compensation for purposes of Section 409A, and the
ninety (90) day period referred to herein shall commence in one tax year and end
in the subsequent tax year, the payments described in this Paragraph 16 shall be
made solely in the subsequent tax year.
17.    Survival. The respective obligations of, and benefits afforded to, the
Corporation and you as provided in Paragraphs 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 15
and 16 of this Agreement shall survive termination of this Agreement.
18.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
19.    Governing Law.
a.    The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Virginia.
b.    Notwithstanding anything herein to the contrary, this Agreement shall be
interpreted and applied so that the payments and benefits set forth herein shall
either be exempt from or shall comply with the requirements of Section 409A.


To the extent that the Corporation determines that any provision of this
Agreement would cause you to incur any additional tax or interest under Section
409A, the Corporation shall be entitled to reform such provision to attempt to
comply with or be exempt from Section 409A.  To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Corporation
without violating the provisions of Section 409A.
In no event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement or otherwise which constitutes a
“deferral of compensation” within the meaning of Section 409A.
20.    Amendment. No amendment to this Agreement shall be effective unless in
writing and signed by both you and the Corporation.


19



--------------------------------------------------------------------------------





21.    Headings; Construction. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof. Any Attachments to this Agreement are incorporated herein by
reference and shall be deemed a part of it.


20



--------------------------------------------------------------------------------





If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter which will
then constitute our agreement on this subject.
Sincerely,
ALBEMARLE CORPORATION
                




By: /s/ Karen G. Narwold    
Name:    Karen G. Narwold
Title:    EVP, CAO & General Counsel




Agreed to this 20th day
of April, 2020




/s/ J. Kent Masters    
J. Kent Masters, Jr.








21

